Valentine, J.:
I concur in the decision of this case, for I believe the great weight of authority sustains it; and yet it seems to me almost to trench upon fundamental principles. Where a license tax is properly levied upon those kinds of business and those kinds of occupations which are the proper subjects of municipal regulation, restriction and control, and where such tax is levied for the purpose of regulation and restriction only, I have no doubt of the validity of the tax; and I do not think that it can make any difference in such a case that a large portion of the tax may go into the public treasury to swell the general revenue fund. For, the primary object of the tax not being revenue, but regulation or restriction, • the fact that a portion of the tax goes into the public treasury as revenue will not invalidate the tax. But when all the elements of regulation and restriction seem to be wanting, and the only object of the tax seems to be revenue, then does not the tax lose its quality as a license tax and become merely an ordinary revenue tax? And if it becomes merely an ordinary revenue tax, then should it not be levied on property only, and at an equal and uniform rate, as provided by § 1, article *16511, of the constitution? It seems to me that all taxes whose primary object is revenue, should be levied in accordance with said §1, article 11, of the constitution, while all taxes imposed for the purpose of regulation or restriction, or possible prohibition, may be levied as license taxes. I do not think that under the authorities we can declare the present license tax unconstitutional, or void, (Van Baalen v. The People, 40 Mich. 258, and cases cited in the foregoing opinion of brother Brewer;) and yet I can hardly think otherwise than that the city of Newton violated the spirit of the constitution when it levied license taxes, as it did, upon business and occupations which do not seem to require regulation or restriction, and seemingly for the purpose of revenue only.